DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Comment
	This application is NOT a Divisional of the United State Parent Application 16/062,517 filed 06/14/2018 which issued Patent No. 10,782,249 because original claims 26-49 of the Parent Application 16/062,517 have total claims 24. After made a Restriction Requirement Office action filed on 05/30/19, Applicant's response to select Group II (apparatus claims) filed on 07/30/19 that claims 34-42 and 48-49 without traverse, wherein the non-elected claims 26-33 and 43-47 (method claims) have been canceled on 05/13/20 after final rejection. However, the present application has apparatus claims with a Divisional of the parent case 16/062,517, wherein the limitations of the apparatus claims of the present application 16/947,831 have same the limitations of apparatus claims of the parent case 16/062,517. Therefore, for purposes examination, the present invention of the application 16/947,831 is CONTINUATION of the Parent Application 16/062,517 which issued Patent No. 10,782,249.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/062,517, filed on 06/14/2018.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/20 & 01/08/21 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,782,249. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 10,782,249is anticipated the claims 1-14 of claimed invention of the present invention.
Regarding claim 1; Claim 1 lines 1-26 and claim 8 in lines 1-2 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.
Regarding claim 2; Claims 1-14 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention except for the width of the crack-defined gap is less than 15 nm. However, it would have been obvious to one of ordinary skill in the art before the effective of filling date of claimed invention to combine Claims 1-14 of U.S. Patent No. 10,782,249 with limitation above for the purpose of reduce or eliminate electric noise or mechanical noise inside and outside electrode structures in the nanoscale gap and improving biotechnology devices, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 3; Claim 10 lines 1-3 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.
Regarding claim 4; Claim 2 lines 1-4 and claim 3 in lines 1-4 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.
Regarding claim 5; Claim 4 lines 1-4 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.
Regarding claim 6; Claim 6 lines 1-4 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.
Regarding claim 7; Claim 11 lines 1-3 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.
Regarding claim 8; Claim 12 lines 1-4 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.
Regarding claim 9; Claim 1 lines 15-23, claim 13 lines 1-5, and claim 8 lines 1-2 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.
Regarding claim 10; Claim 14 lines 1-12 and 23-25 and claim 8 in lines 1-2 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.
Regarding claim 11; Claim 14 lines 13-22 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.
Regarding claim 12; Claim 13 lines 1-5 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.
Regarding claim 13; Claim 14 lines 1-2 and claim 10 in lines 1-2 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.
Regarding claim 14; Claim 14 lines 13-22 of U.S. Patent No. 10,782,249 discloses all of feature of claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zalalutdinov et al (US 2006/0239635) in view of Ikeda (US 2017/0131237).
Regarding claims 10 and 13; Zalalutdinov et al discloses a crack structure and a tunneling device on a substrate, comprising:
a substrate (120 @ figure 1) having a membrane with a pore (135 @ figure 1) therein with a diameter of less than 50 nm (paragraph [0024]: e.g., to create an approximately 8 μm-diameter hole 135 through the top polysilicon layer 130. The hole may be varied in size, and is approximately 4 μm in one embodiment. The dimensions and processes used may be varied significantly to produce vibrating dome structures);
a layer of sacrificial material (125 @ figure 1 and paragraph [0023]: e.g., This oxide 125 is used later as a sacrificial layer. Other sacrificial layers may also be used), located layer on the substrate (120 @ figure 1) and having an one open space (140 @ figure 1), the open space (140 @ figure 1) located on the top of the pore (135 @ figure 1); and
a layer of one or more selected material (polycrystalline silicon film [130 @ figure 1] and paragraph [0024]: e.g., a polycrystalline silicon film 130 is deposited on the surface of the oxide 125) provided on the layer of sacrificial material (125 @ figure 1), the layer of selected material (130 @ figure 1) being patterned to exhibit a crack-defined gap (135 @ figure 1) between two cantilevering parts (paragraph [0023]: e.g., a membrane 110 of polysilicon or other flexible material in the shape of a partial spherical shell supported at its edges 115 by a substrate 120) of the layer of one or more selected material (130 @ figure 1) extending across said open space (140 @ figure 1) and the pore (135 @ figure 1),
wherein a width of the crack-defined gap (135 @ figure 1 and paragraph [0024]: e.g., to create an approximately 8 μm-diameter hole 135 through the top polysilicon layer 130. The hole may be varied in size, and is approximately 4 μm in one embodiment. The dimensions and processes used may be varied significantly to produce vibrating ) is predetermined by a length of the cantilevering parts (110, 115 @ figure 1) and by built-in stress (paragraph [0027]: e.g., desirable buckling occurs with a radius of undercut exceeding approximately 6 pm given one particular built-in stress and thickness of the film) in the material (130 @ figure 1). See figures 1-11

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

Zalalutdinov et al discloses all of feature of claimed invention except for the width of the crack-defined gap is less than 100 nm or 3nm. However, Ikada teaches that it is known in the art to provide the width (W @ figure 1) of the crack-defined gap (NG @ figure 1) is less than 100 nm or 3nm (paragraph [0010] and [0054]: e.g., a gap has a characteristic width or diameter on the order of 0.1 nanometers (nm) to about 1000 nm.  A gap having a width on the order of nanometers may be referred to as a "nano-gap" (also "nanogap" herein).  In some situations, a nano-gap has a width that is from about 0.1 nanometers (nm) to 50 nm). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine crack structure on the substrate of Zalalutdinov et al with the width of the crack-defined gap is less than 100 nm or 3nm as taught by Ikeda for the purpose of .

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zalalutdinov et al (US 2006/0239635) in view of Bower et al (US 2010/0248484) and Ikeda (US 2017/0131237).
Regarding claim 1; Zalalutdinov et al discloses a crack structure on a substrate, comprising:
a substrate (120 @ figure 1);
a layer of sacrificial material (125 @ figure 1 and paragraph [0023]: e.g., This oxide 125 is used later as a sacrificial layer. Other sacrificial layers may also be used), located layer on the substrate (120 @ figure 1) and having an one open space (140 @ figure 1); and
a layer of one or more selected material (polycrystalline silicon film [130 @ figure 1] and paragraph [0024]: e.g., a polycrystalline silicon film 130 is deposited on the surface of the oxide 125) provided on the layer of sacrificial material (125 @ figure 1), the layer of selected material (130 @ figure 1) being patterned to exhibit a crack-defined gap (135 @ figure 1) between two cantilevering parts (paragraph [0023]: e.g., a membrane 110 of polysilicon or other flexible material in the shape of a partial spherical shell supported at its edges 115 by a substrate 120) of the layer of one or more selected material (130 @ figure 1) extending across said open space (140 @ figure 1), wherein a width of the crack-defined gap (135 @ figure 1 and paragraph [0024]: e.g., to create an approximately 8 pm-diameter hole 135 through the top polysilicon layer 130. The hole may be varied in size, and is approximately 4 um in one embodiment. The dimensions and processes used may be varied significantly to produce vibrating dome structures) is predetermined by a length of the cantilevering parts (110, 115 @ figure 1) and by built-in stress (paragraph [0027]: e.g., desirable buckling occurs with a radius of undercut exceeding approximately 6 μm given one particular built-in stress and thickness of the film) in the material (130 @ figure 1). See figures 1-11 

    PNG
    media_image3.png
    600
    465
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    3300
    2560
    media_image4.png
    Greyscale

Zalalutdinov et al discloses all of feature of claimed invention except for one of the substrate, the layer of sacrificial material, and the layer of selected material(s) comprises electrically insulating material. However, Bower et al teaches that it is known in the art to provide the layer of sacrificial material (12 @ figure 1) comprises electrically insulating material (paragraph [0037]: e.g., the semiconductor active layer 14 may be a thinned silicon wafer that is bonded to the sacrificial layer 12 and the sacrificial layer may be an electrically insulating layer). Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine crack structure of the substrate of Zalalutdinov et al with one of the substrate, the layer of sacrificial material, and the layer of selected material(s) comprises electrically insulating material as taught by Bower et al for the purpose of improving integrated circuit substrates using semiconductor-on-insulator (SOI) fabrication techniques.
Combination of Zalalutdinov et al and Bower et al discloses all of feature of claimed invention except for the width of the crack-defined gap is less than 100 nm. However, Ikada teaches that it is known in the art to provide the width (W @ figure 1) of the crack-defined gap (NG @ figure 1) is less paragraph [0010] and [0054]: e.g., a gap has a characteristic width or diameter on the order of 0.1 nanometers (nm) to about 1000 nm.  A gap having a width on the order of nanometers may be referred to as a "nano-gap" (also "nanogap" herein).  In some situations, a nano-gap has a width that is from about 0.1 nanometers (nm) to 50 
nm). Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine crack structure on the substrate of Zalalutdinov et al with the width of the crack-defined gap is less than 100 nm as taught by Ikeda for the purpose of reduce or eliminate electric noise or mechanical noise inside and outside electrode structures in the nanoscale gap and improving biotechnology devices.
It is noted that the claimed language of the element “one of the substrate, the layer of sacrificial material, and the layer of selected material(s) comprises electrically insulating material" is alternative. Therefore, for purposes of examination, the limitation "one of the substrate, the layer of sacrificial material, and the layer of selected material(s) comprises electrically insulating material" is considered to be "the layer of sacrificial material comprises electrically insulating material".
Regarding claims 2-3; Zalalutdinov et al discloses all of feature of claimed invention except for the width of the crack-defined gap is less than 15 nm or 3nm. However, Ikada teaches that it is known in the art to provide the width (W @ figure 1) of the crack-defined gap (NG @ figure 1) is less than 15 nm or 3 nm (paragraph [0010] and [0054]: e.g., a gap has a characteristic width or diameter on the order of 0.1 nanometers (nm) to about 1000 nm.  A gap having a width on the order of nanometers may be referred to as a "nano-gap" (also "nanogap" herein).  In some situations, a nano-gap has a width that is from about 0.1 nanometers (nm) to 50 nm). Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine crack structure on the substrate of Zalalutdinov et al with limitation above as taught by Ikeda for the purpose of reduce or eliminate electric noise or mechanical noise inside and outside electrode structures in the nanoscale gap and improving biotechnology devices.
Regarding claim 7; Zalalutdinov et al in view of Bower et al combination discloses all of feature of claimed invention except for the crack-defined gap is placed on top of a pore. However, Ikeda teaches NG @ figure 1) is placed on top of a pore (paragraph [0054]: e.g., the term "gap," as used herein, generally refers to a pore, channel or passage formed or otherwise provided in a material). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine crack structure on the substrate of Zalalutdinov et al with limitation above as taught by Ikeda for the purpose of reduce or eliminate electric noise or mechanical noise inside and outside electrode structures in the nanoscale gap and improving biotechnology devices.
Regarding claim 8; Zalalutdinov et al in view of Bower et al combination discloses all of feature of claimed invention except for the crack-structure is placed in a flow channel in such a way that at least part of the liquid flowing through the flow channel passes through the crack-defined gap. However, Ikeda teaches that it is known in the art to provide the crack-structure is placed in a flow channel in such a way that at least part of the liquid flowing through the flow channel passes through the crack-defined gap (paragraph [0015]: e.g., a nanogap between the first electrode and the second electrode, and (ii) a channel in fluid communication with the nanogap, wherein the nanogap and the channel conform to a shape of the wall-like sidewall spacer). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine crack structure on the substrate of Zalalutdinov et al with limitation above as taught by Ikeda for the purpose of reduce or eliminate electric noise or mechanical noise inside and outside electrode structures in the nanoscale gap and improving biotechnology devices.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zalalutdinov et al in view of Bower et al and Ikeda as applied to claim 1 above, and further in view of Bohr (US 2008/0283906).
Regarding claim 4; Combination of Zalalutdinov et al, Bower et al, and Ikeda discloses all of feature of claimed invention except for the layer of selected material(s) comprises a stacked structure of 210 @ figure 2 and paragraph [0025]: e.g., any stack of materials having a conductive region with a dielectric layer) of one or more electrically conductive layers (218 @ figure 2 and paragraph [0027]: e.g., gate electrode 218 is comprised of a metal layer selected from the group consisting of metal nitrides, metal carbides, metal silicides, metal aluminides, hafnium, zirconium, titanium, tantalum, aluminum, ruthenium, palladium, platinum, cobalt, nickel or conductive metal oxides, e.g. ruthenium oxide) separated by one or several dielectric layers (206 @ figure 2), wherein the conductive material consists of gold, platinum, single or few-layer graphene, titanium nitride, and superconducting materials (paragraph [0027]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine crack structure of the substrate of Zalalutdinov et al with limitation above as taught by Bohr for the purpose of improved performance resulting from an increase in the strain-inducing ability of such source/drain regions.
Regarding claim 5; Combination of Zalalutdinov et al, Bower et al, and Ikeda discloses all of feature of claimed invention except for the substrate is made from a material selected from the group consisting of Si, silicon carbide, glass, quartz, sapphire, GaAs, GaN, InP, and polymer. However, Bohr teaches that it is known in the art to provide the substrate (202 @ figure 2) is made from a material selected from the group consisting of Si, silicon carbide, glass, quartz, sapphire, GaAs, GaN, InP, and polymer (paragraph [0021]: e.g., substrate 202 is comprised of a III-V material such as, but not limited to, gallium nitride, gallium phosphide, gallium arsenide, indium phosphide, indium antimonide, indium gallium arsenide, aluminum gallium arsenide, indium gallium phosphide or a combination thereof). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine crack structure on the substrate of Zalalutdinov et al with limitation above as taught by Bohr for the purpose of improved performance resulting from an increase in the strain-inducing ability of such source/drain regions.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zalalutdinov et al in view of Bower et al and Ikeda as applied to claim 1 above, and further in view of Hartzell et al (US 2007/0023851).
Regarding claim 6; Combination of Zalalutdinov et al, Bower et al, and Ikeda discloses all of feature of claimed invention except for the sacrificial material layer is selected from the group consisting of Al2O3, Si, Si02, SiN, Al, single or few-layer graphene, and polymer. However, Hartzell et al teaches that it is known in the art to provide the sacrificial material layer (208 @figure 7 and paragraph [0175]: e.g., a temporary sacrificial layer 208 overlies the substrate 102) is selected from the group consisting of Al203, Si, Si02, SiN, Al (paragraph [0175]: e.g., The temporary sacrificial layer can be a material such as AIN, Si, SiGe, polymers, dielectrics, Al, or ceramics), single or few-layer graphene, and polymer. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine crack structure on the substrate of Zalalutdinov et al with limitation above as taught by Hartzell et al for the purpose of improving transducer sensitivity, for more strain is induced in the Piezo-TFT channel, which increases electron mobility.

Allowable Subject Matter
Claims 9, 11-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious the crack structure comprising all the specific elements with the specific combination including further comprising a further sacrificial material layer on the layer of one or more selected materials having at least one further open space; and a further layer of one or more selected material (s) provided on the further sacrificial material layer, said further sacrificial layer being patterned to exhibit a further crack-defined gap between further cantilevering parts in the transverse direction thereof, extending across said further open space and said crack-defined gap perpendicularly, wherein the width of said further crack-defined gap is predetermined by the length of the further cantilevering parts and by the built-in stress, wherein said cantilevering parts and further cantilevering parts are collapsed onto one another’ thereby defining a pore at the interface between the two crack structures, and wherein the width of the further crack-defined gap is less than 100 nm in set forth of claim 9.
The prior art of record, taken alone or in combination, fails discloses or render obvious the crack structure and a tunneling device comprising all the specific elements with the specific combination including further comprising: a further sacrificial material layer on the sacrificial material layer having at least one further open space; and a further layer of one or more selected material(s) provided on the further sacrificial material layer, said further sacrificial material layer being patterned to exhibit a further crack-defined gap between further cantilevering parts in the transverse direction thereof, extending across said further open space and said crack-defined gap perpendicularly in set forth of claims 11 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Lin et al (US 2003/0230798) discloses method and apparatus for MEMS device wafer level and/or array packaging comprises inter alia an EM shielding array of dielectric lid elements sealed to a MEMS device die array to produce a sealed MEMS device package array.
2) Kuo et al (US 2004/0016995) discloses a method and apparatus for MEMS device control-chip integration and  packaging comprises inter alia: a device substrate comprising at least one MEMS device 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 8, 2021

                                                                                               /SANG H NGUYEN/                                                                                    Primary Examiner, Art Unit 2886